                                                                                                                             Entered on Docket
                                                                                                                             May 07, 2021
                                                                                                                             EDWARD J. EMMONS, CLERK
                                                                                                                             U.S. BANKRUPTCY COURT
                                                                                                                             NORTHERN DISTRICT OF CALIFORNIA



                                                                           1   RANDALL P. MROCZYNSKI, ESQ.
                                                                               [State Bar No. 156784]                     The following constitutes the order of the Court.
                                                                           2   COOKSEY, TOOLEN, GAGE,                     Signed: May 7, 2021
                                                                               DUFFY & WOOG
                                                                           3   535 Anton Boulevard, Tenth Floor
                                                                               Costa Mesa, California 92626-1977
                                                                           4   Telephone: (714) 431-1100
                                                                               Facsimile: (714) 431-1145                    _________________________________________________
                                                                           5                                                M. Elaine Hammond
                                                                                                                            U.S. Bankruptcy Judge
                                                                           6   Attorneys for Movant,
                                                                               FORD MOTOR CREDIT COMPANY LLC
                                                                           7

                                                                           8

                                                                           9                                UNITED STATES BANKRUPTCY COURT
                                                                          10                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                          11

                                                                          12   In re                                                    CASE NO. 20-50182
                                      Costa Mesa, California 92626-1977
                                       535 Anton Boulevard, Suite 1000




                                                                          13   PIERCE CONTRACTORS, INC.,                                Chapter 11

                                                                          14                                          Debtor.           RS No.:     RPM-74

                                                                          15                                                            ORDER GRANTING RELIEF FROM
                                                                               FORD MOTOR CREDIT COMPANY LLC,                           THE AUTOMATIC STAY
                                                                          16                            Movant,

                                                                          17      vs.

                                                                          18   PIERCE CONTRACTORS, INC.,
                                                                                                      Respondents.
                                                                          19

                                                                          20            On June 9, 2020, the Court entered that certain Order Approving Stipulation for Adequate

                                                                          21   Protection resolving FORD MOTOR CREDIT COMPANY LLC’s motion for relief from the

                                                                          22   automatic stay (Docket No. 47) (the “Order”).

                                                                          23            It having been shown to the satisfaction of the Court by the Declaration of Glenn Veeder filed

                                                                          24   by Movant FORD MOTOR CREDIT COMPANY LLC (“Movant”) (Docket No. 103) that Debtor

                                                                          25   PIERCE CONTRACTORS, INC. (“Debtor”) defaulted under the terms of the Order, that Movant

                                                                          26   provided written notice of said default to the Debtor and the Debtor’s counsel as required by the terms

                                                                          27

                                                                          28                                                      1

                                                                           Case: 20-50182       Doc# 104      Filed: 05/07/21    Entered: 05/07/21 11:57:46       Page 1 of 3
                                                                           1   of the Order, that Debtor failed to timely cure said default, and that the Order provides for termination

                                                                           2   of the automatic stay as to Movant in the event of an uncured default under the Order,

                                                                           3          IT IS ORDERED that in regard to that certain 2018 Ford F-250 Truck, Vehicle Identification

                                                                           4   Number 1FT7W2BT4JEB30206, the automatic stay is terminated as to Movant, it successors and

                                                                           5   assigns, and Movant may enforce its remedies to repossess or otherwise obtain possession of, and

                                                                           6   dispose of the Vehicle in accordance with applicable non-bankruptcy law.

                                                                           7          IT IS FURTHER ORDERED that the 14-day stay provided by FRBP Rule 4001(a)(3) is

                                                                           8   waived.

                                                                           9

                                                                          10                                  * * * * END OF ORDER * * * *
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                          11

                                                                          12
                                      Costa Mesa, California 92626-1977
                                       535 Anton Boulevard, Suite 1000




                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28                                                      2

                                                                           Case: 20-50182      Doc# 104      Filed: 05/07/21     Entered: 05/07/21 11:57:46        Page 2 of 3
                                                                           1                                        COURT SERVICE LIST

                                                                           2   DEBTOR:
                                                                               Pierce Contractors, Inc.
                                                                           3   194 Lantz Drive
                                                                           4   Morgan Hill, CA 95037

                                                                           5
                                                                               ATTORNEY FOR DEBTOR:
                                                                           6   To be served electronically
                                                                           7
                                                                               U.S. TRUSTEE:
                                                                           8   To be served electronically
                                                                           9
                                                                               ATTORNEYS FOR MOVANT:
                                                                          10   To be served electronically
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                          11

                                                                          12
                                      Costa Mesa, California 92626-1977
                                       535 Anton Boulevard, Suite 1000




                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28                                                    3

                                                                           Case: 20-50182     Doc# 104       Filed: 05/07/21   Entered: 05/07/21 11:57:46   Page 3 of 3
